TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-03-00238-CV


Julie Montgomery, Appellant

v.


David Stackhouse, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT

NO. 455, 293, HONORABLE DARLENE BYRNE, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	On August 29, 2003, this Court granted appellant's motion to abate the appeal
because appellant was uncertain whether the trial court's judgment was final.  See Tex. R. App. P.
27.2.  This Court granted the motion with instructions that appellant was to inform the Court of the
status of the appeal by October 1, 2003.  Appellant did not do so; on October 31, 2003 we reinstated
the appeal and gave appellant an additional thirty days to file her brief.  To date, we have not
received a brief or any other communication from appellant about the appeal.  Accordingly, we
dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).


  

					David Puryear, Justice
Before Chief Justice Law, Justices Patterson and Puryear
Dismissed for Want of Prosecution
Filed:   February 12, 2004